DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10 February 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because of the following:
   Figures 1-5:  Numbers, letters, and reference characters must be at least .32 cm (1/8 inch) in height.  See 37 C.F.R. 1.84(p)(3).
      The numbers on the graphs are too small.


Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.




Claim Objections
Claims 1-15 are objected to because of the following informalities:
   Re claim 1, claim lines 4, 5, 15, 17, 21, and 29:  The phrase -- at least one -- should be inserted prior to the term "organic"; and the term "compounds" should be corrected to read -- compound -- (see claim line 2).  
   Re claim 1, claim line 6:  The phrase -- at least one -- should be inserted prior to the term "extracted"; the term "acids" should be corrected to read -- acid --; and the term -- compound -- should be inserted after the term "acids"  (see claim line 4).
   Re claim 1, claim line 6:  The phrase "the extracted organic acids" lacks antecedent basis.
   Re claim 1, claim line 8:  The phrase -- at least one -- should be inserted prior to the term "extracted" and the term "compounds" should be corrected to read
-- compound --.
   Re claim 1, claim lines 8 and 10:  The phrase -- at least one -- should be inserted prior to the term "polar"; and the term "solvent(s)" should be corrected to read -- solvent -- (see claim line 7).
   Re claim 1, claim lines 9-10, 23, and 28:  The phrase -- at least one -- should be inserted prior to the term "extracted" and the term "compounds" should be corrected to read -- compound --.
   Re claim 1, claim lines 17:  The phrase -- at least one -- should be inserted prior to the term "separated"; and the term "compounds" should be corrected to read
-- compound -- (see claim line 2).  
   Re claim 1, claim lines 18-19:  The phrase -- at least one -- should be inserted prior to the term "ionized"; and the term "compounds" should be corrected to read
-- compound -- (see claim line 2).
   Re claim 1, claim lines 21, 22, 24, and 27:  The phrase -- at least one -- should be inserted prior to the term "organic"; and the term "compound(s)" should be corrected to read -- compound -- (see claim line 2).  
   Re claim 2, claim line 1:  The phrase -- at least one -- should be inserted prior to the term "organic".
   Re claim 2, claim line 2:  The term "compounds" should be corrected to read
-- compound --; and the term "are" should be corrected to read -- is --.  
   Re claim 2, claim lines 6, 9, 12, and 14:  The phrase -- at least one -- should be inserted prior to the term "organic"; and the term "compounds" should be corrected to read -- compound --.
   Re claim 2, claim lines 10-11:  The phrase -- at least one -- should be inserted prior to the term "adsorbed"; and the term "compounds" should be corrected to read
-- compound --.
   Re claim 2, claim lines 12:  The phrase -- at least one -- should be inserted prior to the term "volatile".
   Re claim 2, claim line 14:  The term "eluent" should be corrected to read-- eluate -- or -- effluent --.  Eluent is the solvent or solvent mixture used in elution chromatography and is synonymous with mobile phase.  Eluate is the mixture of solute and solvent exiting the column; and effluent is the stream flowing out of a chromatographic column.
   Re claim 2, claim line 15: The phrase -- at least one -- should be inserted prior to the term "volatile"; and the term "solvent(s)" should be corrected to read -- solvent --.
   Re claim 4, claim line 2:  The phrase -- at least one -- should be inserted prior to the term "organic"; and the term "compounds" should be corrected to read
-- compound --.
   Re claim 5, claim line 5:  The phrase -- at least one -- should be inserted prior to the term "organic"; and the term "compounds" should be corrected to read
-- compound --.
	   Re claim 5, claim line 6:  Should the term "the eluent" be corrected to read
-- an effluent -- or -- eluant -- as the stream flowing out of a column is effluent; or eluate is the mixture exiting the column? 
   Re claim 6, claim line 2:  The phrase -- at least one -- should be inserted prior to the term "organic"; and the term "compounds" should be corrected to read
-- compound --.
   Re claim 6, claim lines 3 and 5:  The phrase -- at least one -- should be inserted prior to the term "polar"; and the term "solvents" should be corrected to read
-- solvent --.
   Re claim 6, claim lines 4-5:  The phrase -- at least one -- should be inserted prior to the term "extracted"; and the term "compounds" should be corrected to read
-- compound --.
   Re claim 10, claim line 2:  The phrase -- at least one -- should be inserted prior to the term "organic"; and the term "compounds" should be corrected to read
-- compound --.
	   Re claim 10, claim line 4:  The phrase "the MS source" lacks antecedent basis.  Only a mass spectrometer (MS) has been previously recited.
   Re claim 11, claim line 2:  The phrase -- at least one -- should be inserted prior to the term "organic"; and the term "compounds" should be corrected to read
-- compound --.
   Re claim 11, claim line 4:  The phrase -- at least one -- should be inserted prior to the term "extracted" and the term "acids" should be corrected to read -- acid --.
   Re claim 14, claim lines 4 and 6:  The phrase -- at least one -- should be inserted prior to the term "extracted" and the term "compounds" should be corrected to read -- compound --.
	   Re claim 15, claim line 2:  The phrase "the samples of oil are" should be corrected to read -- the sample of oil is --.  Claim 1, claim 4 recites a sample.
   Re claim 15, claim line 4:  The term "on" should be corrected to read -- one --.
   Re claim 15, claim line 5:  The term "samples" should be corrected to read
-- sample --.  Claim 1, claim 4 recites a sample.

Appropriate correction is required.





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

   Re claim 1, claim line 13:  The phrase -- the mobile phase -- lacks antecedent basis.
   Re claim 2, claim line 3:  Is this "a sample" and "a known amount of the crude oil" the same sample and known amount previously recited in claim 1, claim lines 4-5.  This process appears to only happen once during each sample of crude oil that is evaluated.
   Re claim 2, claim line 12:  Is this "a solution" the same solution previously recited in claim 1, claim lines 7-8?  This process appears to only happen once during each sample of crude oil that is evaluated.
   Re claim 2, claim line 14:  It is not clear how the extract is separated from the eluent when the eluent has passed through the column or cartridge.  The separation should be comprising from the effluent; otherwise it is not clear why the eluent has to pass through the column or cartridge.
Re claim 4, claim line 4:   It is not clear how the term "weakly" is to be defined.   
The term “weakly” is a relative term which renders the claim indefinite. The term “weakly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what "threshold" is being applied to determine whether the sorbent is deemed to be weak or not.  Thus, the metes and bounds of the claim are unclear and/or unknown.
Re claim 5, claim lines 1-2:  This this "an eluent" comprising first and second volatile polar organic solvents the same eluent comprising at least one volatile polar organic solvent recited in claim 2 (claim line 8)?  This process appears to only happen once during each sample of crude oil that is evaluated.
   Re claim 5, claim line 2:  It is not clear how the term "major" is to be defined.   The term “major” is a relative term which renders the claim indefinite. The term “major” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what threshold is being applied to determine whether a portion of the eluent comprises a major portion of a first polar organic solvent.  It is not clear if major simply means a majority, such as more than fifty percent or something substantially more, like eighty percent.
   Re claim 5, claim line 3:  It is not clear how the term "minor" is to be defined.   The term “minor” is a relative term which renders the claim indefinite. The term “minor” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what threshold is being applied to determine whether a portion of the eluent comprises a minor portion of a second polar organic solvent.  It is not clear if minor simply means a minority, such as less than fifty percent or something substantially less, like twenty percent.
   Re claim 5, claim line 5:  Is this "a solution" the same solution previously recited in claim 1, claim lines 7-8 and claim 2, claim line 12?  This process appears to only happen once during each sample of crude oil that is evaluated.
   Re claim 5, claim line 6:  It is not clear how the eluent is separated from the solution after the eluent has passed through the column or cartridge and become an effluent.  The separation should be comprising from the effluent; otherwise it is not clear why the eluent has to pass through the column or cartridge.
   Re claim 5, claim line 14:  It is not clear how the extract is separated from the eluent when the eluent has passed through the column or cartridge.  The separation should be comprising from the effluent; otherwise it is not clear why the eluent has to pass through the column or cartridge.
   Re claim 6, claim lines 2-3:  Is this "a specific volume" of a mixture the same specific volume of at least one polar solvent as recited in claim 1, claim line 7?  This process appears to only happen once during each sample of crude oil that is evaluated.
 Re claim 6, claim line 3:  It is not clear when the "at least one polar solvent" (claim 1, claim line 7) became a mixture of polar organic solvents.  The claim fails to recite that the at least one polar solvent is more than one because claim 1 reads on only one polar solvent.
   Re claim 6, claim line 4:  Is this "a solution" of the extracted organic acid compounds the same solution previously recited in claim 1, claim lines 7-8.  This process appears to only happen once during each sample of crude oil that is evaluated.
   Re claim 7, claim line 2:  Is this "a mobile phase" the same mobile phase previously recited in claim 1, claim line 13.  This process appears to only happen once during each sample of crude oil that is evaluated.
	   Re claim 11, claim line 5:  The phrase "the extracted ion chromatograms" lacks antecedent basis.  The extracted ion chromatogram recited in claim 1, claim line 25 is referencing the sample solution and not a plurality of standard solutions being referenced in claim 11.
	   Re claim 12, claim 3:  The abbreviation "DBE" is unknown and should be spelled out the first time it appears within a claim.
	   Re claim 15, claim lines 2 and 5:  It is not clear when a sample of crude oil (claim 1, claim lines 4-5) became a plurality of samples.







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over "Evolution of Naphthenic Acids During the Corrosion Process" (Flego et al.) in view of "The Acid-IER Method - a Method for Selective Isolation of Carboxylic Acids from Crude Oils and Other Organic Solvents" (Mediaas et al.).
	   With respect to the limitations of claim 1, Flego et al. disclose a method for analyzing a crude oil to determine the amount of at least one organic acid compound contained in the crude oil, the method comprising:
   extracting the organic acid compounds from a sample of a known amount of the crude oil to form an extract comprising the organic acid compounds and determining the amount of the extracted organic acids (abstract, page 1702, section 2.1, Table 1 and Figure 3);
   providing a solution of the extracted organic acid compounds in a polar solvent (water/ethanol mixture - page 1702, right column, section 2.3, lines 1-10);
   introducing a sample comprising a specific volume of the solution of the extracted organic acid compounds in the polar solvent(s) to an apparatus comprising a reversed phase liquid chromatography (LC) column and a mass spectrometer (MS) arranged in series (hereinafter "LC-MS apparatus") wherein the reversed phase LC column contains a hydrophobic sorbent and the mobile phase for the LC column comprises a polar organic solvent (page 702, Section 2.3);
   separating the organic acid compounds in the LC column of the LC-MS apparatus and continuously passing the separated organic acid compounds from the LC column to the MS of the LC-MS apparatus to ionize the organic acid compounds and to obtain a chromatogram with mass spectral data over time for the ionized organic acid compounds (page 1703, Section 3.1, right column, next to last paragraph and Figure 2a);
   determining the area under a peak(s) in an extracted ion chromatogram derived from the mass spectral data assigned to the organic acid compound(s); determining the amount of the organic acid compound(s) in the sample of the solution of the extracted organic acid compounds by comparing the area under the peak(s) assigned to the organic acid compound(s) in the extracted ion chromatogram with the area under a peak in an extracted ion chromatogram assigned to a specific amount of a standard organic acid compound (page 1703, Section 3.1, right column, lines 2-16 and Figures 2-3); and
   909736-v1/3239-10000Preliminary AmendmentFebruary 10, 2020extrapolating from the amount of the organic acid compound(s) in the sample of the solution of the extracted organic acid compounds to provide the total amount of the organic acid compound(s) in the extract (abstract and page 1707, Section 4, left column, third paragraph, lines 6-9). Flego et al. further disclose that utilizing solid-phase extraction to extract naphthenic acids is known (page 1701, right column, last paragraph); however, Flego et al. fail to disclose dissolving the extract in a specific volume of at least one polar solvent to form a solution.
   Mediaas et al. disclose a method for isolating carboxylic acids from crude oil, whereby an acid sample/extract is dissolved in a specific volume of at least one polar solvent (page 2, left column, lines 4-14). Modifying Flego et al. to dissolve the extract in a polar solvent would have been obvious to one of ordinary skill in the art at the time of filing as a known means of preparing a sample for separation.

   With respect to the limitation of claim 2, the combination further discloses wherein the organic acid compounds are extracted from the sample of a known amount of the crude oil by: (i) diluting a sample comprised of a known amount of the crude oil with an organic solvent; (ii) passing the diluted crude oil sample through an adsorbent column or cartridge comprising a solid phase sorbent to adsorb organic acid compounds from the diluted crude oil sample; (iii) passing an eluent comprising at least one volatile polar organic solvent having a boiling point lower than the boiling points of the organic acid compounds through the column or cartridge to elute the adsorbed organic acid compounds from the sorbent and removing from the column or cartridge an effluent comprising a solution of the organic acid compounds in the volatile polar organic solvent; and (iv)separating an extract comprising the organic acid compounds from the eluent by evaporation of the volatile polar organic solvent(s) and determining the amount of the extract (Mediaas et al. - pages 2-3 - procedure for isolating acids).

   With respect to the limitations of claims 3 and 6, the combination (Flego et al.) disclose that the sample of crude oil is diluted with an organic solvent selected from aliphatic organic solvents, aromatic organic solvents, tetrahydrofuran, diethyl ether and halogenated aliphatic organic solvents in a volumetric ratio of organic solvent to the crude oil in the range of 1:1 to 10:1 (page 1702, section 2.3, right column, lines 7-10); and wherein the extract comprising the organic acid compounds is dissolved in a specific volume of a mixture of polar organic solvents comprising a halogenated organic solvent and an alcohol solvent to provide a solution of the extracted organic acid compounds in the mixture of polar organic solvents (page 1702, section 2.3, right column, lines 7-10).

   With respect to the limitations of claims 4 and 5, the combination (Mediaas et al.) further disclose that the organic acid compounds are extracted from the diluted crude oil sample using solid phase extraction (SPE) by passing the diluted crude oil sample through aFebruary 10, 2020 column or cartridge containing a weakly basic solid phase sorbent that selectively adsorbs the organic acid compounds from the diluted crude oil sample  (Mediaas et al. - pages 2-3 - procedure for isolating acids); and wherein an eluent comprising a major portion of a volatile first polar organic solvent selected from a C1 to C3 alcohol and diethyl ether and a minor portion of a volatile second polar organic solvent selected from a C1 to C3 carboxylic acid solvent is passed through the SPE column or cartridge; a solution of the organic acid compounds in the eluent is removed from the column or cartridge; and, the eluent is removed from the solution, by evaporation, to give an extract comprising the organic acid compounds (Mediaas et al. - pages 2-3 - procedure for isolating acids).

With respect to the limitations of claim 7, the combination (Flego et al.) further discloses that a mobile phase comprising at least one polar solvent is passed through the LC column of the LC-MS apparatus at a flow rate of from 0.2 to 0.5 mL/min (page 1702, Section 2.3, right column, lines 11-22).

With respect to the limitation of claim 8, the combination (Flego et al.) further discloses that the LC column has a stationary phase comprised of alkylsilyl-modified silica particles wherein the alkylsilyl is bonded to the silica particles via the silyl group and the alkyl group of the alkylsilyl has a chain length of from 8 to 20 carbon atoms and wherein the alkylsilyl-modified silica particles have a particle size in the range of about 1 to 10 pm (page 1702, Section 2.3, right column, lines 11-22).
   With respect to the limitations of claim 9, the combination (Flego et al.) further discloses that the MS has an ionisation source selected from an 909736-v1/3239-10000February 10, 2020Atmospheric Pressure Ionization (API) source, a Negative Ion Electrospray Ionization (ESI-) source, or a Negative Ion Atmospheric Pressure Photo-Ionization (APPI-) source (page 1702, Section 2.3, right column, lines 11-22). 

   With respect to the limitations of claim 10, the combination (Flego et al.) further discloses that the MS of the LC-MS apparatus records m/z data (wherein m is mass and z is charge) for the organic acid compounds as they are eluted from the LC column and are ionized in the MS source (page 1702, Section 2.3, right column, lines 11-22).  


Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over "Evolution of Naphthenic Acids During the Corrosion Process" (Flego et al.) in view of "The Acid-IER Method - a Method for Selective Isolation of Carboxylic Acids from Crude Oils and Other Organic Solvents" (Mediaas et al.) as applied to claim 1 above, and further in view of "Characterization of Naphthenic Acids in Crude Oils and Naphthenates by Electrospray Ionization FT-ICR Mass Spectrometry (Mapolelo et al.).

   With respect to the limitations of claims 11-13, the combination discloses all of the limitations of the claims (page 1703, left column, penultimate paragraph and right column, lines 17-34), but fails to disclose screening of crude oil compounds according to DBE.
   Mapolelo et al. discloses a process of characterizing naphthenic acids in crude oil whereby compounds of the sample are evaluated using DBE (section 3.1.3 and Figure 5).  Modifying the combination to use DBE as an identifier would have been obvious to one of ordinary skill in the art at the time of filing because DBE is a known factor used in identifying different crude oils. 


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over "Evolution of Naphthenic Acids During the Corrosion Process" (Flego et al.) in view of "The Acid-IER Method - a Method for Selective Isolation of Carboxylic Acids from Crude Oils and Other Organic Solvents" (Mediaas et al.) as applied to claim 1 above, and further in view of "Naphthenic Acids in Coastal Sediments after the Hebei Spirit Oil Spill: A Potential Indicator for Oil Contamination" (Wan et al.)
   With respect to the limitation of claim 14, the combination discloses all of the limitations of the base claim, but fail to disclose that a known volume of a standard solution of an organic recovery factor acid is added to the sample of oil and a recovery factor (RF) for the extracted organic acid compounds is determined by comparing the area under the peak assigned to the recovery factor acid in the extracted ion chromatogram for the solution of the extracted organic acid compounds with the area under the peak assigned to the recovery factor acid in an extracted ion chromatogram obtained for a standard solution of the recovery factor acid.  
   Wan et al. disclose  whereby a known volume of a standard solution of an organic recovery factor acid is added to the sample of oil and a recovery factor (RF) for the extracted organic acid compounds is determined by comparing the area under the peak assigned to the recovery factor acid in the extracted ion chromatogram for the solution of the extracted organic acid compounds with the area under the peak assigned to the recovery factor acid in an extracted ion chromatogram obtained for a standard solution of the recovery factor acid (abstract and page 4157, left column, last paragraph through right column, lines 1-15).  Modifying the combination by providing a known volume of a standard solution of an organic recovery factor acid would have been obvious to one of ordinary skill in the art at the time of filing as a way of indicating oil-specific contamination.


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over "Evolution of Naphthenic Acids During the Corrosion Process" (Flego et al.) in view of "The Acid-IER Method - a Method for Selective Isolation of Carboxylic Acids from Crude Oils and Other Organic Solvents" (Mediaas et al.) as applied to claim 1 above, and further in view of US 2015/0300149 (Collins et al.) and US 8,812,271 (Brady et al.).
   With respect to the limitation of claim 15, the combination discloses all of the limitations of the base claim, but fail to disclose that the samples of oil are obtained over time from an oil-bearing reservoir that is subjected to an enhanced oil recovery technique to monitor for changes in the amount of at least one organic acid compound or in the amount of at least one class of organic acid compounds in the crude oil samples over time.
	   Brady et al. disclose a process of evaluating at least on chemical reaction of an oil sample whereby the samples of oil are obtained over time from an oil-bearing reservoir that is subjected to an enhanced oil recovery technique to monitor for changes in the amount of at least one organic acid compound (abstract and col. 3, lines 7-58 and Figure 2).  Modifying the combination to collect samples of oil from an oil-bearing reservoir would have been obvious to one of ordinary skill in the art at the time of filing to ensure that contamination from the environment is minimizes that allowing for a more accurate assessment of the sample.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL SEAN LARKIN whose telephone number is (571)272-2198. The examiner can normally be reached M-F 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL S LARKIN/Primary Examiner, Art Unit 2856